DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,259,198 to Cote et al (hereinafter Cote).


Regarding independent claim 1, Cote teaches an image processing apparatus configured to perform processing on image data containing multiple pixel values obtained by performing photoelectric conversion using multiple pixels, the apparatus comprising a processor comprising hardware, the processor being configured to: 
detect a defective pixel in which a defect occurs from among the multiple pixels (receives input of a pixel to determine if defective in step 446 of Fig. 31); 
calculate a level of a pixel value of the defective pixel (pixel-to-pixel gradients are calculated in step 452, hence the pixel value is known and therefore was calculated, see col. 40 lines 24-41); 
compare the calculated level of the pixel value of the defective pixel with a threshold to determine whether a defective pixel that is stored in a storage is to be corrected (pixel-to-pixel gradients are calculated in step 452 with neighboring pixels, see col. 40 lines 24-42, and at step 454 a comparison with a defect detection threshold is made, see col. 40 lines 42-55), the threshold being determined based on a brightness that is calculated from pixel values close to a defective pixel and on any one of an exposure time of image data corresponding to a defective pixel on which a determination is to be made (the defect detection threshold has a dynamic threshold component that its determined based on the exposure time of the image data, see col. 37 lines 5-9), a value of gain, and variation in pixel value among pixels surrounding the defective pixel on which a determination is to be made (note that only one is required per claim language “any one of”); and 
by using pixel values of pixels surrounding the determined defective pixel that is to be corrected, interpolate the pixel value of the determined defective pixel that is to be corrected (the corrections is performed by interpolation, see steps 484 or 490 on Fig. 32).
	
Regarding claim 2, Cote teaches the image processing apparatus according to claim 1, wherein the processor is configured to, using a threshold that is determined based on the brightness and the 

Regarding claim 5, Cote teaches the image processing apparatus according to claim 1, wherein the processor is configured to, based on a difference between a pixel value of a pixel on which a determination is to be made and a statistical value of pixel values of pixels surrounding the pixel on which a determination is to be made, determine whether the pixel on which a determination is to be made is the defective pixel (steps 452 and 454 determine if the pixel is defective by calculating pixel-to-pixel gradients with neighboring pixels, see col. 40 lines 24-55).

Regarding independent claim(s) 7, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 8, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image processing apparatus according to claim 1, wherein the processor is configured to, using a threshold that is determined based on the brightness and the value of gain, determine whether the defective pixel is to be corrected, and the threshold obtained when the value of gain is small is smaller than the threshold obtained when the value of gain is large.

Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image processing apparatus according to claim 1, wherein the processor is configured to, using a threshold that is determined based on the brightness and the variation, determine whether the defective pixel is to be corrected, and the threshold obtained when the variation is small is smaller than the threshold obtained when the variation is large.

Regarding claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image processing apparatus according to claim 1, wherein the processor is configured to, based on a first level that is calculated in a first frame corresponding to the defective pixel and on a second level that is calculated in a second frame that is captured prior to the first frame, calculate the level of the pixel value of the defective pixel (the dynamic defect and speckle detection begins after the static defect process has analyzed two scan lines col. 40 lines 18-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698           


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698